Case 2:18-cv-11529-PDB-APP ECF No. 86, PageID.868 Filed 08/19/21 Page 1 of 4




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


 Cory Woollard
                     Plaintiff,                 Case No. 18-cv-11529

 v.                                             Paul D. Borman
                                                United States District Judge
 Corizon Health, Inc., Rickey Coleman,
 and Rosilyn Jindal                             Anthony P. Patti
                    Defendant.                  United States Magistrate Judge
 ________________________________/


 OPINION AND ORDER DENYING DEFENDANT RICKEY COLEMAN,
           D.O.’S MOTION FOR RECONSIDERATION


      On May 17, 2021 Defendant Rickey Coleman, D.O., filed a Motion for

Reconsideration on this Court’s Order Rejecting Defendant Coleman’s Second

Objection Regarding the Magistrate Judge’s Ruling with Regard to Plaintiff’s

Critical Need for Foam Soap. (ECF No. 81.) Plaintiff Woollard filed a Response

on June 3, 2021. (ECF No. 83.)

      Motions for reconsideration may be granted pursuant to E.D. Mich. LR

7.1(g)(1) when the moving party to shows (1) a “palpable defect,” (2) that misled

the court and the parties, and (3) that correcting the defect will result in a different

disposition of the case. E.D. Mich. LR 7.1(g)(3). A “palpable defect” is a defect


                                            1
Case 2:18-cv-11529-PDB-APP ECF No. 86, PageID.869 Filed 08/19/21 Page 2 of 4




which is obvious, clear, unmistakable, manifest, or plain. Mich. Dep't of Treasury

v. Michalec, 181 F. Supp. 2d 731, 734 (E.D. Mich. 2002) (citations omitted).

Yet motions for reconsideration should not be granted when they “merely present

the same issues ruled upon by the court, either expressly or by reasonable

implication.” E.D. Mich. LR 7.1(g)(3). Here, the Court has already ruled on the

issues raised by the Defendant, and the Court is not persuaded that the Defendant

has shown a palpable defect, the correction of which would lead to a different

outcome.

      Defendant Coleman challenges both the subjective and objective

components of deliberate indifference. Regarding the subjective component, the

evidence shows a reasonable juror could find that Dr. Coleman “subjectively

perceived facts from which to infer substantial risk to the prisoner, that he did in

fact draw the inference, and that he then disregarded that risk” by failing to take

reasonable measures to abate it. Comstock v. McCrary, 273 F.3d 693, 703 (6th Cir.

2001) (citing Farmer v. Brennan, 511 U.S. 825, 837 (1994).

      The AMCO request in which Dr. Coleman deferred the medical

accommodation for foam soap notes that the Plaintiff suffers from wrist drop in his

right hand and forearm atrophy, and that Plaintiff “[u]ses foam soap for cleansing.”

(ECF No. 72 PageID.655.) Defendant Coleman states in his affidavit that “the only

‘reason’ stated was because Mr. Woollard needs foam soap to ‘feel independent,’ “

                                           2
Case 2:18-cv-11529-PDB-APP ECF No. 86, PageID.870 Filed 08/19/21 Page 3 of 4




and that “Plaintiff has full use of his upper body and extremities.” (Affidavit of

Rickey Coleman, D.O., ECF No. 81-1 ¶¶ 7, 8.) These statements are inconsistent

with the information provided in the AMCO request that was before Dr. Coleman

when he deferred the Plaintiff’s medical order for foam soap, which stated that the

Plaintiff used foam soap for cleansing and noted the Plaintiff’s wrist drop and

forearm atrophy.

       On February 8, 2018 Woollard complained to a nurse of his inability to

cleanse himself without foam soap “since he cannot use the toilet, has no sink in

his cell, the bar of soap is no help.” (ECF No. 72 PageID.692) On December 4,

2018, PA Jindal submitted another AMCO request to Dr. Coleman where Jindal

noted that:

           Patient is a paraplegic with right radial neuropath,
           decreased RUE [right upper extremity] strength. Has to
           digitally stimulate bowel movements, and unable to
           transfer to commode/toilet to have bowel movements, due
           to upper extremity weakness and does so on his bed. Often
           incontinent of feces.
(ECF No. 72 PageID.719.)

      This evidence sufficient for a reasonable juror to find that Dr. Coleman had

the necessary information to infer a substantial risk to the Plaintiff and failed to act.

Defendant’s arguments regarding the subjective component are rejected.

      Regarding the objective component, Sixth Circuit has held that “when an

inmate has received on-going treatment for his condition and claims that this

                                           3
Case 2:18-cv-11529-PDB-APP ECF No. 86, PageID.871 Filed 08/19/21 Page 4 of 4




treatment was inadequate, the objective component of an Eighth Amendment claim

requires a showing of care ‘so grossly incompetent, inadequate, or excessive as to

shock the conscience or to be intolerable to fundamental fairness.’ ” Rhinehart v.

Scutt, 894 F.3d 721, 737 (6th Cir. 2018) (quoting Miller v. Calhoun Cty., 408 F.3d

803, 819 (6th Cir. 2005)). Reasonable jurors could find that Dr. Coleman’s refusal

to provide a viable means for the Plaintiff to cleanse himself, given that he needs to

digitally stimulate his bowel movements, “shocks the conscience.” As this Court

held, “[s]imply put, bar soap is not a reasonable substitute.” (Order Adopting

R&R, ECF No. 80 PageID.817.)

      Accordingly, it is ORDERED that the plaintiff's motion for reconsideration

(ECF No. 81) is DENIED.

SO ORDERED.

                                              s/Paul D. Borman
                                              Paul D. Borman
                                              United States District Judge
Dated: August 19, 2021




                                          4
